JACOBS, J., concurs in a separate opinion.
JACOBS, Circuit Judge,
concurring in the result:
I concur in the majority’s result, but write separately because I would reach it another way.
DiBlasio alleges that he was maliciously prosecuted for drug trafficking. According to the majority, that claim must fail for lack of a final determination in DiBlasio’s favor because he was convicted on the (by far) lesser count of possession. But DiBlasio was acquitted on all charges of criminal sale of a controlled substance, and “[a]n acquittal is the most obvious example of a favorable termination.” Russell v. Smith, 68 F.3d 33, 36 (2d Cir.1995). The majority’s reliance on the lesser count conviction may be in tension with the reasoning of this Court in Posr v. Doherty, 944 F.2d 91, 100 (2d Cir.1991), and Janetka v. Dabe, 892 F.2d 187, 190 (2d Cir.1989). In those cases, we highlighted the need to conduct a separate analysis of each charge the plaintiff claims was maliciously prosecuted, and voiced concern that a different rule might allow officers to “add unsupported serious charges to legitimate minor charges with impunity.” Janetka, 892 F.2d at 190. In my view, DiBlasio’s conviction on the lesser charge of possession does not necessarily bar his malicious prosecution claim as to the more serious charge of trafficking, on which he was acquitted.
I concur, however, in the dismissal of the malicious prosecution claim because DiBlasio cannot show any want of probable cause for the commencement of the criminal proceeding against him. See Russell, 68 F.3d at 36; Posr, 944 F.2d at 100. “In the context of a malicious prosecution claim, probable cause under New York law is the knowledge of facts, actual or apparent, strong enough to justify a reasonable man in the belief that he has lawful grounds for prosecuting the defendant in the manner complained of.” Rounseville v. Zahl, 13 F.3d 625, 629 (2d Cir.1994) (citations and internal quotations omitted).
Although DiBlasio admits in his complaint that he made a series of cocaine sales to undercover police officers — conduct that ordinarily would create ample probable cause for a trafficking arrest and charge — he claims that any probable cause was “dissipated” by the entrapment. Specifically, DiBlasio alleges that he was beguiled into dealing drugs by Scotty, and that (implicitly) Scotty’s conduct amounts to police entrapment because Scotty was an informant whose conduct should be imputed to the police. However, as described by the majority, Scotty testified that he offered DiBlasio to the police because DiBlasio was not “taking care of him.” Thus Scotty’s game was to deceive the police for his own purposes. In this situation, where the . police were also duped by Scotty, Scotty’s machinations -cannot be. imputed to the police for the purpose of determining whether the police lacked probable *660cause for DiBlasio’s arrest. Accordingly, I would hold that DiBlasio has faded to state a claim for malicious prosecution.
I also concur in the dismissal of the “failure to train” claims because these claims are time barred. Based upon testimony given at DiBlasio’s retrial on January 15,1992, DiBla-sio had reason to know of the City’s supposed failure to properly train its undercover police to his satisfaction. Since DiBlasio’s complaint was filed on January 23, 1995, the failure to train claims are untimely.